
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.26.3


FINAL EXECUTION COPY


AMENDED SEVERANCE LETTER AGREEMENT


October 1, 2008

James P. Goff
151 Detroit Street
Denver, Colorado 80206

Dear Jim:

        On December 29, 2004, Janus Management Holdings Corporation (the
"Company"), a wholly owned subsidiary of Janus Capital Group Inc. ("Janus"")
entered into a letter agreement with you describing severance benefits you will
receive in the event your employment with the Company is terminated under
certain circumstances described below (the "Letter Agreement"). To comply with
the requirements of Section 409A of the Internal Revenue Code and the
regulations thereunder ("Section 409A"), Janus is hereby amending and restating
that Letter Agreement as set forth in this revised agreement. For purposes of
this agreement, "Company" shall include all parent companies, subsidiaries and
affiliates of Janus Management Holdings Corporation.

        By entering into this agreement with the Company, you also agree to
abide by the confidentiality and non-solicitation provisions attached as
Exhibit A.

        The initial term of this agreement commenced on January 1, 2005 and will
expire on December 31, 2009 (the "Term"). Commencing on January 1, 2010 and each
January 1 thereafter, the Term automatically extends for one additional year
unless, not later than September 30 of the preceding year, you or the Company
give notice not to extend the Term. The termination of this agreement without
further action taken by you or the Company will not constitute a termination of
employment. This agreement will supersede any and all prior agreements with the
Company or its affiliates, including without limitation, any employment
agreement or other arrangement that you may have with Janus or an affiliate
relating to rights and obligations upon a termination of your employment, which
shall hereafter be of no further force or effect.

Company Obligations Upon Termination of Employment

        Upon any termination of your employment, the Company will pay to you, in
a lump sum in cash within 30 days after the date of termination, the sum of
(i) your fixed compensation through the date of termination, (ii) any fully
earned but unpaid variable compensation through the date of termination, and
(iii) any accrued but unpaid vacation (together, the "Accrued Obligations").

Termination by Company Other than for Cause

        If, during the Term, the Company terminates your employment other than
for Cause (as defined below), then, conditioned upon your execution of a legal
release of your claims against the Company within 45 days after the date of
termination (and subsequent failure to revoke such release), containing
covenants by you of an eighteen (18) month non-solicitation of employees,
customers/clients and business, and the complete and continuing confidentiality
of the Company's and its affiliates' proprietary information and trade secrets,
in a form reasonably satisfactory to the Company with language substantially
similar to that set forth in Exhibit A (the "Non-Solicitation Release"), the
Company will pay to you, in a lump sum on the sixtieth (60th) day after the date
of your termination, subject to the potential six-month payment delay set forth
in the section below entitled "Section 409A", severance compensation in an
amount equal to your total cash compensation earned in the four (4) full
calendar quarters immediately prior to the date of termination. Also, for the
twelve (12) month period

--------------------------------------------------------------------------------




immediately following the date of termination and conditioned upon the execution
of the Non-Solicitation Release, the Company will arrange to provide you and
your dependents with medical, dental and vision benefits substantially similar
to those provided to you and your dependents immediately prior to the date of
termination. Benefits otherwise receivable by you will be reduced to the extent
benefits of the same type are received by or made available to you during the
twelve (12) month period following your termination of employment (and any such
benefits received by or made available to you must be reported by you to the
Company). This coverage will run concurrently with and will be offset against
any continuation coverage under Part 6 of Title I of Employee Retirement Income
Security Act of 1974, as amended. The Company will also make available to you
three months of outplacement service at no cost to you through a provider of
such services selected by the Company.

Termination by Death or Disability

        If your employment is terminated by reason of your death or disability
during the Term, the Company will pay to you, your estate or beneficiaries (as
applicable) within 30 days from the date of your termination, subject to the
potential six-month payment delay set forth in the section below entitled
"Section 409A", the Accrued Obligations and, an amount equal to your total cash
compensation earned in the four (4) full calendar quarters immediately prior to
the date of death or disability, as the case may be. For purposes of this
agreement, disability shall have the meaning set forth in Section 409A of the
Internal Revenue Code, and you must comply with, the then-current long-term
disability policy; provided however, for purposes of this agreement, disability
shall specifically exclude any disability or mental illness arising from
substance abuse, as defined in the disability policy. Further, such disability
must be certified by two (2) independent physicians that are properly recognized
under such long-term disability policy.

Termination for Cause or Voluntary Termination (Not for Good Reason)

        If during the Term the Company terminates your employment for Cause or
you terminate your employment voluntarily without signing the Non-Compete
Release (as defined below), the Company will pay to you the Accrued Obligations.

Termination for Good Reason

        For purposes of this Agreement, "Good Reason" shall mean the occurrence
(without your express written consent) of any of the following events, unless
the Company remedies such event within sixty (60) days after you provide a
detailed notice to the Company of the acts or omissions resulting in your belief
that "Good Reason" exists: (i) the reassignment of you to a role that is
inconsistent with your responsibilities as a portfolio manager that materially
and adversely alters your status as a portfolio manager (but excluding any
assignment to a mutual fund or portfolio with a smaller amount of assets under
management that may result in reduced compensation, so long as you remain a
portfolio manager); (ii) the relocation of your principal place of employment to
a location more than 40 miles from your current principal place of employment;
(iii) prior to January 1, 2006, a substantial adverse change to the methodology
used to calculate your compensation, this agreement or to that certain Change In
Control Agreement dated as of January 1, 2005, between you and the Company ("CIC
Agreement"); (iv) on or after January 1, 2006, but prior to a "change in
control" (as defined in the CIC Agreement), the non-renewal by the Company of,
or a substantial adverse change to, the methodology used to calculate your
compensation, this agreement or to the CIC Agreement; or (v) the occurrence of a
material default by the Company with respect to the methodology used to
calculate your compensation, this agreement or the CIC Agreement.

        If during the Term you terminate your employment for "Good Reason" under
subparagraphs (ii) or (iv) above, then, in addition to receiving the Accrued
Obligations, the Company will cause the

2

--------------------------------------------------------------------------------




acceleration of vesting for all unvested restricted stock awards granted to you
between March 15, 2003 and December 30, 2004 (subject to Janus Capital
Group Inc. Compensation Committee approval) and all unvested "equity long-term
incentive awards" granted to you on or after December 30, 2004, whereby "equity
long-term incentive awards" will include without limitation unvested shares of
Janus restricted stock, unvested options to purchase Janus stock, and awards
consisting of unvested mutual fund share investments. If during the Term you
terminate your employment for "Good Reason" under subparagraphs (i), (iii) or
(v) above, then, in addition to receiving the Accrued Obligations, the Company
will pay to you, in a lump sum within 30 days after the date of your
termination, subject to the potential six-month payment delay set forth in the
section below entitled "Section 409A", severance compensation in an amount equal
to your total cash compensation earned in the four (4) full calendar quarters
immediately prior to the date of termination.

Voluntary Termination (Not for Good Reason) with Non-Compete Obligation

        If during the Term you terminate your employment voluntarily while in
good standing with the Company and you sign a legal release of your claims
against the Company, containing covenants by you of a two-year, commercially
reasonable non-compete and non-solicitation of employees, customers/clients and
business (with non-solicitation language substantially similar to that set forth
in Exhibit A), and of a complete and continuing confidentiality of the Company's
and its affiliates' proprietary information and trade secrets, in a form
reasonably satisfactory to the Company (the "Non-Compete Release"), and provided
that the Non-Compete Release is executed within 45 days following the date of
termination (and is not revoked subsequently), then in addition to receiving the
Accrued Obligations: (i) all unvested restricted stock awards granted to you
between March 15, 2003 and December 30, 2004 (subject to Janus Capital
Group Inc. Compensation Committee approval) and all unvested "equity long-term
incentive awards" granted to you on or after December 30, 2004 ("equity
long-term incentive awards" shall include without limitation unvested shares of
Janus restricted stock and unvested options to purchase Janus stock), will
continue to vest and/or be paid, as applicable, in accordance with the original
vesting schedule provided for in the applicable award agreement, and any stock
options will, from and after such vesting, remain exercisable for the remainder
of their respective terms, subject to compliance with the terms of the
Non-Compete Release and as limited by the terms of the agreement(s),
certificate(s) and/or equity incentive plans underlying each such grant;
provided however, any vesting events scheduled to occur for the applicable grant
during the two-year, non-compete period will not be delivered to you until the
expiration of such two year period and your satisfactory compliance with the
Non-Compete Release, and (ii) all unvested awards of mutual fund share
investments granted to you on or after December 20, 2004 will vest and be paid
no later than ninety (90) days following the Date of Termination; provided,
however, in the event that you do not comply with the terms of the Non-Compete
Release, you must return to the Company any mutual fund shares acquired on
settlement of such awards (or, to the extent you have sold such mutual fund
shares, the cash value of such mutual fund shares). The Company may elect in its
sole discretion to accelerate the vesting of any unvested equity award granted
to you after the two-year, non-compete period but prior to the completion of its
original vesting schedule. For purposes of this agreement, "good standing" shall
mean that the Chief Executive Officer or Chief Investment Officer of the Company
has approved the continuation of vesting and has certified that you have not
engaged in any conduct, action or omission that would constitute grounds for
terminating your employment for "Cause" (as defined below).

Voluntary Termination without Non-Compete Obligation.

        You have the right to terminate your employment without Good Reason and
without signing a Non-Compete Release by giving the Company not less than ninety
(90) days' prior notice of the date of termination. In such event, you will only
be entitled to receive the Accrued Obligations and all unvested equity long-term
incentive awards will be forfeited and cancelled.

3

--------------------------------------------------------------------------------



Other Termination

        Except as otherwise provided for herein, if your employment terminates
at the end of the Term for any other reason or if you terminate your employment
at any time, the Company will pay to you the Accrued Obligations.

Cause

        Your termination of employment shall not be deemed to be for Cause
unless and until you have received a copy of a resolution duly adopted by the
affirmative vote of not less than two-thirds of the entire membership of the
Board of Directors of Janus (the "Board") at a meeting of the Board called and
held for such purpose (after you are provided with reasonable notice to you and
you are given an opportunity, together with counsel, to be heard before the
Board), finding that, in the good faith opinion of the Board, you are guilty of
the conduct described in the definition of Cause, and specifying the particulars
thereof in detail.

        For purposes of this agreement, "Cause" shall mean (i) the willful and
continued failure by you to substantially perform your duties with the Company
(other than any such failure resulting from your incapacity due to physical or
mental illness) that has not been cured within 30 days after a written demand
for substantial performance is delivered to you by the Chief Executive Officer
or Chief Investment Officer of the Company, which demand specifically identifies
the manner in which they believe that you have not substantially performed your
duties; (ii) your willful engagement in conduct which is demonstrably and
materially injurious to the Company, monetarily or otherwise; (iii) your
material breach of any material provision of this agreement (including the
covenants set forth in Exhibit A); or (iv) a conviction of a felony (other than
a traffic related felony) or guilty or nolo contendere plea by you with respect
thereto. For purposes of clauses (i) and (ii) of this definition, no act, or
failure to act, on your part shall be deemed "willful" unless done, or omitted
to be done, by you not in good faith and without reasonable belief that your
act, or failure to act, was in the best interest of the Company. Any act, or
failure to act, based upon express written authority by the Board, Chief
Executive Officer and/or the Chief Investment Officer with respect to such act
or omission or based upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by you in good faith
and in the best interests of the Company.

Section 409A

        The intent of the parties is that payments and benefits under this
Agreement comply with Section 409A of the Internal Revenue Code ("Section 409A")
to the extent subject thereto, and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted and administered to be in
compliance therewith. Notwithstanding anything to the contrary herein, you shall
not be considered to have terminated employment with the Company for purposes of
this policy unless you would be considered to have incurred a "separation from
service" from the Company within the meaning of Section 409A. If current or
future regulations or guidance from the Internal Revenue Service dictates, or
the Company's counsel determines that, any payments or benefits due to you
hereunder would cause the application of an accelerated or additional tax under
Section 409A, amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to this agreement during the six-month period
immediately following your termination of employment shall instead be paid
within five (5) business days after the date that is six months following your
termination of employment (or upon your death, if earlier). To the extent
required to avoid an accelerated or additional tax under Section 409A, amounts
reimbursable to you under this Agreement will be paid to you on or before the
last day of the year following the year in which the expense was incurred and
the amount of expenses eligible for reimbursement (and in-kind benefits provided
to you) during any one year may not effect amounts reimbursable or provided in
any subsequent year.

4

--------------------------------------------------------------------------------



Miscellaneous

        Your rights and the Company's obligation to make any compensation or
severance payments after a change in control of Janus shall be provided for and
subject to the terms of the CIC Agreement entered into by you and the Company,
and such CIC Agreement shall supersede any conflicting terms or agreements;
provided however, the parties agree that the CIC Agreement during its term shall
not cause the reduction of any compensation or benefits that are provided for in
this letter agreement. To the extent that severance benefits become payable
under the CIC Agreement, no benefits will be payable pursuant to this letter
agreement.

        This agreement will inure to the benefit of and be binding upon the
Company and its successors and assigns. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to assume
expressly, and agree to perform this agreement in the same manner and to the
same extent that the Company would be required to perform it if no such
succession had taken place. As used in this agreement, "Company" shall mean the
Company as defined herein and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this agreement by operation of
law, or otherwise.

        This agreement is governed by and construed in accordance with the laws
of the State of Colorado without reference to principles of conflict of laws.
This agreement may not be amended or modified otherwise than by a written
agreement executed by you and the Company (or respective successors and legal
representatives).

        The invalidity or unenforceability of any provision of this agreement
shall not affect the validity or enforceability of any other provision of this
agreement.

        The Company may withhold from any amounts payable under this agreement
such Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

        In the event of any dispute relating to or arising from this agreement,
the party substantially prevailing will recover from the other party its costs,
including reasonable attorneys' fees.

        If this letter agreement sets forth our agreement on the subject matter
hereof, kindly sign and return to the Company the enclosed copy of this letter,
which will then constitute our agreement on this subject.

    JANUS MANAGEMENT HOLDINGS CORPORATION
 
 
By:
 
                Name: Gary D. Black     Title: President
Accepted and agreed to this                        day of October, 2008
 
 
 
 
            James P. Goff        

5

--------------------------------------------------------------------------------



EXHIBIT A

CONFIDENTIALITY AND NON-SOLICITATION

        [Name] (the "Executive") acknowledges that his or her employment as a
senior officer of Janus Capital Management LLC (the "Company") creates a
relationship of confidence and trust between the Executive and the Company and
its Affiliates (as defined below) (collectively "Janus Entities", individually,
a "Janus Entity") with respect to confidential and proprietary information
applicable to the business of the Janus Entities and their clients. The
Executive further acknowledges the highly competitive nature of the business of
the Janus Entities. Accordingly, it is agreed that the restrictions contained in
this agreement are reasonable and necessary for the protection of the interests
of the Janus Entities and that any violation of these restrictions would cause
substantial and irreparable injury to the Janus Entities.

Protection of Confidential Information.

        "Confidential Information" means all nonpublic information (whether in
paper or electronic form, or contained in the Executive's memory, or otherwise
stored or recorded) relating to or arising from a Janus Entity's business,
including, without limitation, trade secrets used, developed or acquired by a
Janus Entity in connection with its business. Without limiting the generality of
the foregoing, "Confidential Information" shall specifically include all
information concerning the manner and details of any Janus Entity's operation,
organization, investment strategy, modeling and management; financial
information and/or documents and nonpublic policies, procedures and other
printed, written or electronic material generated or used in connection with a
Janus Entity's business or investments; a Janus Entity's business plans and
strategies; the identities of a Janus Entity's customers and the specific
individual customer representatives with whom a Janus Entity works; the details
of a Janus Entity's relationship with such customers and customer
representatives; the identities of distributors, contractors and vendors
utilized in a Janus Entity's business; the details of a Janus Entity's
relationships with such distributors, contractors and vendors; the nature of
fees and charges made to a Janus Entity's customers; nonpublic forms, contracts
and other documents used in a Janus Entity's business; all information
concerning a Janus Entity's employees, agents and contractors, including without
limitation such persons' compensation, benefits, skills, abilities, experience,
knowledge and shortcomings, if any; the nature and content of computer software
used in a Janus Entity's business, whether proprietary to a Janus Entity or used
by a Janus Entity under license from a third party; and all other information
concerning a Janus Entity's concepts, prospects, customers, employees, agents,
contractors, earnings, products, services, equipment, systems, and/or
prospective and executed contracts and other business arrangements.
"Confidential Information" does not include information that is in the public
domain through no wrongful act on the part of the Executive, nor does it include
information, knowledge and know-how already within the Executive's possession or
memory before his employment with a Janus Entity or one of its predecessors.

        Except in connection with and in furtherance of the Executive's work on
a Janus Entity's behalf, the Executive shall not, without the Company's prior
written consent, at any time, directly or indirectly: (i) use any Confidential
Information for any purpose; or (ii) disclose or otherwise communicate any
Confidential Information to any person or entity.

        "Confidential Records" means all documents and other records, whether in
paper, electronic or other form, that contain or reflect any Confidential
Information. All Confidential Records prepared by or provided to the Executive
are and shall remain the Janus Entities' property. Except in connection with and
in furtherance of the Executive's work on a Janus Entity's behalf or with a
Janus Entity's prior written consent, the Executive shall not, at any time,
directly or indirectly: (i) copy or use any Confidential Record for any purpose;
or (ii) show, give, sell, disclose or otherwise communicate any

6

--------------------------------------------------------------------------------




Confidential Record or the contents of any Confidential Record to any person or
entity. Upon the termination of the Executive's employment with the Company, or
upon a Janus Entity's request, the Executive shall immediately deliver to the
Company or its designee (and shall not keep in the Executive's possession or
deliver to any other person or entity) all Confidential Records and all other
Janus Entity property in the Executive's possession or control.

Non-Solicitation.

        "Competitive Business" means any business that provides investment
advisory or investment management services.

        "Affiliate" means any corporation, partnership, limited liability
company, trust, or other entity which controls, is controlled by or is under
common control with the Company.

        During the Executive's employment with the Company, and for a period of
one year following the date of termination for any reason, the Executive shall
not (nor shall the Executive cause, encourage or provide assistance to, anyone
else to): (i) interfere with any relationship which may exist from time to time
between a Janus Entity and any of its employees, consultants, agents or
representatives; or (ii) employ or otherwise engage, or attempt to employ or
otherwise engage, in or on behalf of any Competitive Business, any person who is
employed or engaged as an employee, consultant, agent or representative of a
Janus Entity, or any person who was employed or engaged as an employee,
consultant, agent or representative of a Janus Entity within the six month
period immediately preceding the Executive's termination; or (iii) solicit
directly or indirectly on behalf of the Executive or a Competitive Business, the
customer business or account of any investment advisory or investment management
client to which a Janus Entity shall have rendered service during the six month
period immediately preceding the Executive's termination; or (iv) directly or
indirectly divert or attempt to divert from a Janus Entity any business in which
a Janus Entity has been actively engaged during the term hereof or interfere
with any relationship between a Janus Entity and any of its clients.

General.

        If any court shall determine that the duration, geographic limitations,
subject or scope of any restriction contained in this agreement is
unenforceable, it is the intention of the parties that this agreement shall not
thereby be terminated but shall be deemed amended to the extent required to make
it valid and enforceable, such amendment to apply only with respect to the
operation of this agreement in the jurisdiction of the court that has made the
adjudication.

        The Executive acknowledges that these restrictive covenants are
reasonable and that irreparable injury will result to the Company and to its
business and properties in the event of any breach by the Executive of any of
those covenants, and that the Executive's continued employment is predicated on
the commitments undertaken by the Executive pursuant to this agreement. In the
event any of the covenants are breached, the Company shall be entitled, in
addition to any other remedies and damages available, to injunctive relief to
restrain the violation of such covenants by the Executive or by any person or
persons acting for or with the Executive in any capacity whatsoever.

7

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.26.3



AMENDED SEVERANCE LETTER AGREEMENT
